DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received August 11, 2021.  Claims 1-12 and 14-24 are currently pending. Claim 23 is withdrawn from prosecution as being drawn to non-elected subject matter. Accordingly, claims 1-12, 14-22, and 24 are examined herein. The restriction requirement mailed October 6, 2020 is still deemed proper. Applicant's elected Group I without traverse in the reply filed October 9, 2020.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2011/0097798) in view of Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages).
Li teaches a nucleic acid expression vector REEMAC2 (see FIG 6) for expressing a mammalian cell ([0019]) comprising an expression cassette comprising an expression cassette comprising a promoter (see C2 promoter), a nucleic acid encoding a secreting leader sequence (i.e. signal peptide), at least one cloning site (i.e. multiple cloning site) for target gene insertion (see claim 2) and an SV40 terminator (i.e. a 3’ UTR sequence comprising a polyadenylation sequence) (see FIG 6). Li’s disclosure of “at least one cloning site for target gene insertion” (see claim 2) sufficiently describes the vector prior to insertion of the nucleic acid encoding the target gene of interest. Li teaches that the vector size was about 2 kb (i.e. consisting of 5000 or fewer nucleic acid base pairs) ([0085]).
Li does not teach wherein the secreting leader sequence is from Gaussia luciferase.
However, Stern teaches testing a variety of signal peptides in the amount of luciferase production and observed that the most effective signal peptide was the signal peptide from Gaussia luciferase (abstract). Stern teaches observing superior in the hepatic HepG2 cell line as well as CHO cells (abstract). Stern concluded that the selection of a signal peptide is of vital importance in the production of maximal amounts of recombinant protein in mammalian expression systems (abstract).
It would have been obvious to one of ordinary skill in the art to have modified the vector of Li by replacing the secreting leader sequence with a signal peptide encoding the Gaussia signal peptide in-frame to a nucleic acid encoding a protein of interest for the advantage of maximizing the production of a protein of interest in a host mammalian cell as described by Stern.

To the extent that Li does not explicitly refer to the SV40 terminator as comprising a polyadenylation sequence, Stern teaches that SV40 terminator achieves termination through polyadenylation (page 4, column 1, last paragraph). Accordingly, it is inherent to the SV40 terminator that is comprises a polyadenylation sequence. Nevertheless, if any further modification is required, given Stern’s disclosure regarding the use of SV40 terminator comprising a polyadenylation sequence, it would have been obvious to have incorporated a polyadenylation sequence into the vector for the advantage of terminating the transcript in mammalian cells.

Regarding claim 2, Li further teaches wherein the REEMAC2 vector further comprises a nucleic acid that encodes hygromycin (i.e. a selectable marker) which is downstream of EM7 promoter, which is inherently “weaker than the EF1A promoter” in mammalian cells at least one the basis that the EM7 promoter is a bacterial promoter ([0037]), the instant specification teaches that the EF1A promoter occupies intermediate strength between CMV and SV40 (page 29, lines 13-15), and Stern makes clear that the SV40 promoter is derived from the genes of animal viruses and is most commonly used (page 2, column 2, paragraph 2).

Regarding claim 3, Stern teaches wherein the signal peptide from Gaussia luciferase encodes the peptide MGVKVLFALICIAVAEA (see Table 1), which is identical to instant SEQ ID NO: 1.



Regarding claims 6 and 7, Li teaches wherein the promoter is the CMV promoter ([0071]). However, to the extent that Li does not explicitly refer to the presence of the CMV promoter in the REEMAC2 vector, Li teaches that CMV is active in many cell cultures systems as it is considered one of the strongest promoters ([0071]). Accordingly, it would have been obvious to one of ordinary skill in the art to have used the CMV promoter for the advantage of achieving strong gene expression.

Regarding claims 8 and 9, Li does not teach wherein the promoter is a promoter for inducible expression.
However, Stern teaches that through a transactivator sequence known as the Tet-regulatory element the expression of the inserted gene can be regulated (induced) by the addition of tetracycline (i.e. inducible by doxycycline) (page 8, column 1, last paragraph).
It would have been obvious to one of ordinary skill in the art to have replaced the promoter for an inducible promoter such as the tet-regulatory element for the advantage of achieving increased control of protein expression.

Regarding claims 14-16, Li teaches CHO-K1 cells (i.e. mammalian host cells) comprising the nucleic acid expression vector ([0105]).



	Regarding claim 18, the features of Li’s REEMAC2 plasmid vector that is less than 5 kb in length and includes a promoter, a multiple cloning sit for inserting nucleic acid encoding a peptide fused (i.e. in-frame) with a secreting leader sequence (i.e. a signal peptide) ([0094]), and a SV40 terminator (i.e. 3’ UTR sequence comprising a polyadenylation sequence), is discussed above as applied to claim 1. The obviousness of replacing the secreting leader sequence (i.e. signal peptide) with a Gaussia signal peptide thereby introducing a nucleic acid that encodes a Gaussia signal peptide into the plasmid is discussed above as applied to claim 1.

Regarding claim 19, the specification does not explicitly define the term “kit”. For the purposes of this rejection, the term “kit” is interpreted as merely the sum of its contents. The limitations of a vector according to claim 1 are addressed above. In addition, Li further teaches a mammalian cell and Lipofectamine 2000 for transfection (i.e. a reagent) ([0098]).

Regarding claim 20, the limitations of claim 1 are addressed above. Li further teaches wherein the vector comprises a cloning site for target gene insertion (see claim 2), wherein a 

Regarding claim 21, Li further teaches purifying the proteins expressed and secreted from the host cells ([0109]). Accordingly, it would have been obvious to one of ordinary skill in the art to have purified the protein encoded by the gene of interest for the advantage of isolating the protein of interest for use in downstream applciations.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2011/0097798) in view of Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages), as applied to claim 1 above, and further in view of pcDNA4/HisMax plasmid vector (pcDNA™4/HisMax A, B, and C product manual by Invitrogen, published November 8, 2011).
The teachings of Li and Stern are discussed above.
Regarding claims 10 and 11, Li does not teach wherein the expression cassette further comprises a translational enhancer, or wherein the translational enhancer is SP163.
However, Invitrogen’s pcDNA4/HisMax plasmid vector manual describes the SP163 translational enhancer that increases expression of the recombinant protein via a cap-independent translation mechanism (see page 17).
It would have been obvious to one of ordinary skill in the art to have further modified the vector to include the SP163 translational enhancer for the advantage of increasing the expression of the recombinant protein of interest as described by Invitrogen’s pcDNA4/HisMax plasmid vector manual.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2011/0097798) in view of Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages), as applied to claim 1 above, and further in view of Peroutka (Peroutka et al. (2008) Protein Science, 17:1586-1595).
The teachings of Li and Stern are discussed above.
Regarding claim 12, Li does not teach wherein the expression cassette further comprises a nucleic acid encoding a SUMO-tag.
However, Peroutka similarly teaches methods for enhancing the expression and secretion of complex proteins in mammalian cells (abstract). Peroutka describes several SUMOs and through their fusion results in increased protein secretion (abstract). Peroutka teaches that the SUMOs will provide valuable tools for enhancing the expression and secretion of difficult to expression recombinant proteins in eukaryotic cells (see page 1587, column 2, paragraph 2).
It would have been obvious to one of ordinary skill in the art to have further modified the vector to comprise a nucleic acid encoding a SUMO-tag for the advantage of enhancing the expression and secretion of recombinant proteins in eukaryotic cells as taught by Peroutka.
Response to Arguments
	Applicants acknowledge that Li teaches at paragraph [0085] which is cited in the rejection for stating that “Bacterial expression elements were deleted and all other optional elements which are not crucial for expression in mammalian cells (REEMAC2 and afterward) were also deleted…With this arrangement, the vector size was significantly reduced (to about 2 kb)”. However, Applicants argue that this paragraph should say that the vector size was “reduced by about 2 kb”, not “reduced to about 2 kb” (see remarks on page 6, last paragraph). Applicants argue that this is supported by the lengths of the elements of the REEMAC2 vector illustrated in Li’s Figure 6, which add up to 3.3 kb (see remarks on page 7).


	As discussed above, Applicant states that the sequences of the elements of the REEMAC2 vector add up to 3.3 kb, which is less than 5 kb. However, Applicant argues that “Applicant believes the presence of all the other elements and linkers between them would bring the overall size of the vector of Li well above 5 kb. In light of these facts, Applicant submits that Li does not teach a vector size of less than 5 kb, as required by the present claims” (see remarks on page 7).
	These arguments have been fully considered but are not persuasive because they are also not supported by specific objective evidence. For example, Applicant’s remarks refer to “all the other elements and linkers between them”, which is nebulous. This is not interpreted as objective evidence of the structure of such “elements and linkers” in terms of their lengths. The preponderance of the evidence supports the conclusion that the vector of Li is less than 5 kb in length as discussed in the rejection.


This argument has been fully considered but is not persuasive because it refers to a limitation that is not being claimed. The claims do not exclude the presence of an IRES element or MAR element as described by Li. Accordingly, Applicant’s argument that refers to the breadth of claim 1 is not effective for distinguishing the vector of claim 1 from the prior art. In addition, the argument that “an IRES element or MAR element” is “described as being needed by Li” is not persuasive because it refers to other vectors (see REEMAC3 and REEMAC4), which are not specifically relied upon in the rejection above. This argument fails to address how the claimed vector is distinguished from Li’s REEMAC2 vector as discussed in the rejection above.

	Applicants argument that “the present claims are not obvious over the combination of Li and Stern” (see remarks on page 7) is not persuasive because it is a mere conclusory statement that does not specifically address the merits of the rejection. For example, it does not specifically address why it would not have been obvious to have modified the vector of Li in view of Stern for the reasons discussed in the rejection above.

	Applicant’s argument that Li provides no motivation to modify the vectors to reduce their size to below 5 kb as required by the present claims (see remarks on page 7) has been fully considered but is not persuasive because the vector of Li already addresses this limitation in the claim as discussed in the rejection of claim 1. Applicant’s argument does not specifically address the merits of the rejection because it does not address why it would not have been obvious to have modified the vector of Li in view of Stern for the reasons discussed in the rejection above. 

Allowable Subject Matter
Claims 22 and 24 are allowable for the reasons discussed in the Office Action mailed November 3, 2020 on page 12.

Conclusion
Claims 1-12 and 14-21 are rejected. Claims 22 and 24 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
November 19, 2021